Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 1 of 11




            EXHIBIT 2
            Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 2 of 11




                                   PRELIMINARY CLAIM CHART


                       Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

 Exemplary claim
                                                 The Accused Instrumentalities
    (Claim 1)

[1-pre]                 Upon information and belief, the Accused Instrumentalities include and/or
A method of             implement “[a] method of maintaining communication between a first unit and a
maintaining             second unit.”
communication
between a first unit    The Accused Instrumentalities allow devices to maintain communications
and a second unit,      between a first unit (e.g., a user’s laptop, tablet, mobile phone, smartphone, or
                        other mobile device) and a second unit (e.g., a company’s server).

                        Publicly available documentation explain that the Accused Instrumentalities
                        allow a user’s device installed with NM software products to maintain
                        communication with a mobility server when the user’s device changes networks.

                        See, e.g. (user’s tablet in red and server in blue):




                        (https://www.youtube.com/watch?v=zz8CsMAMi9g).
                        As seen in the above, the user’s device can change communications networks
                        (between, e.g., “Home WiFi,” “WiFi Hotspot,” “Cellular,” and “WLAN”) on the
                        way to the Office all while maintaining communications with the mobility server.

[1-a]                   Upon information and belief, the Accused Instrumentalities include and/or
wherein said first      implement “wherein said first unit is comprised of a geographically mobile unit
unit is comprised of    and includes a first protocol stack adapted to act between a first communications
a geographically        hardware used for communication via a first communications network and one or
mobile unit and         more first software components.”


                                                      1
           Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 3 of 11




                      Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

Exemplary claim
                                               The Accused Instrumentalities
   (Claim 1)
includes a first       The Accused Instrumentalities allow devices to maintain communications
protocol stack         between a first unit (e.g., a user’s laptop, tablet, mobile phone, smartphone, or
adapted to act         other mobile device) and a second unit (e.g., a company’s server), when the first
between a first        unit is comprised of a “geographically mobile unit and includes a first protocol
communications         stack adapted to act between a first communications hardware used for
hardware used for      communication via a first communications network and one or more first
communication via      software components.”
a first
communications         Geographically mobile units include for example, (but are not limited to) laptops,
network and one or     tablets, mobile smart mobile phones. NM’s software can be downloaded onto at
more first software    least the foregoing devices:
components, and




                       (https://www.netmotionsoftware.com/platform/devices-and-deployment).
                       Each of the above necessarily includes “a first protocol stack adapted to act
                       between a first communications hardware used for communication via a first
                       communications network and one or more first software components.”

[1-b]                  Upon information and belief, the Accused Instrumentalities include and/or
wherein said           implement “wherein said second unit includes a second protocol stack adapted to
second unit            act between a second communications hardware used for communication via a
includes a second      second communications network and one or more second software components.”
protocol stack
adapted to act         The Accused Instrumentalities allow devices to maintain communications
between a second       between a first unit (e.g., a user’s laptop, tablet, mobile phone, smartphone, or
communications         other mobile device) and a second unit (e.g., a company’s server), when the first
hardware used for      unit is comprised of a “wherein said second unit includes a second protocol stack
communication via      adapted to act between a second communications hardware used for
a second               communication via a second communications network and one or more second
communications         software components.
network and one or
more second            Net Motion’s “second unit” (e.g., server in the below image) necessarily includes
software               “a second protocol stack adapted to act between a second communications
components, the        hardware used for communication via a second communications network and one
method comprising      or more second software components.”
the steps of


                                                    2
            Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 4 of 11




                       Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

Exemplary claim
                                                  The Accused Instrumentalities
   (Claim 1)

                        See, e.g. (server in blue):




                        (https://www.youtube.com/watch?v=zz8CsMAMi9g).

[1-c]                   Upon information and belief, the Accused Instrumentalities include and/or
providing said first    implement “providing said first unit with a first session layer which is adapted to
unit with a first       act as an interface between said first protocol stack and said first software
session layer which     components.”
is adapted to act as
an interface            NM’s VPN products are installed on units that are provided “with a first session
between said first      layer which is adapted to act as an interface between said first protocol stack and
protocol stack and      said first software components.”
said first software
components              Publicly available documentation notes that the Accused Instrumentalities make
                        use of OSI Layer 5 (i.e., the OSI’s session layer):




                                                      3
        Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 5 of 11




                  Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

Exemplary claim
                                           The Accused Instrumentalities
   (Claim 1)




                   (http://www.hako-computing.com/downloads/english/NetMotion-
                   Wireless_Security-for-Wireless-Networks.pdf at 11.)




                   (http://www.hako-computing.com/downloads/english/NetMotion-
                   Wireless_Security-for-Wireless-Networks.pdf at 16.)

                   According to the above diagrams, the Accused Instrumentalities make use of OSI
                   layer 5 (i.e., the Session Layer) in their session persistence and security model
                   solutions.



                                               4
            Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 6 of 11




                       Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

Exemplary claim
                                                The Accused Instrumentalities
   (Claim 1)

[1-d]                   Upon information and belief, the Accused Instrumentalities include and/or
providing said          implement “providing said second unit with a second session layer which is
second unit with a      adapted to act as an interface between said second protocol stack and said second
second session          software components.”
layer which is
adapted to act as an    NM’s VPN products are installed on units that communicate with second units
interface between       (i.e., servers). The second units are provided “with a second session layer which
said second             is adapted to act as an interface between said second protocol stack and said
protocol stack and      second software components.”
said second
software                Publicly available documentation notes that the Accused Instrumentalities make
components              use of OSI Layer 5 (i.e., the OSI’s session layer):




                        (http://www.hako-computing.com/downloads/english/NetMotion-
                        Wireless_Security-for-Wireless-Networks.pdf at 11.)




                                                     5
            Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 7 of 11




                      Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

 Exemplary claim
                                               The Accused Instrumentalities
    (Claim 1)




                       (http://www.hako-computing.com/downloads/english/NetMotion-
                       Wireless_Security-for-Wireless-Networks.pdf at 16.)

                       According to the above diagrams, the Accused Instrumentalities make use of OSI
                       layer 5 (i.e., the Session Layer) in their session persistence and security model
                       solutions.

[1-e]                  Upon information and belief, the Accused Instrumentalities include and/or
causing said first     implement “causing said first session layer to indicate a first identity
session layer to       corresponding to said second unit and said second software components.”
indicate a first
identity               As state above for elements [1-c] and [1-d], the Accused Instrumentalities make
corresponding to       use of OSI Layer 5 (i.e., the Session Layer).
said second unit
and said second
software
components;

[1-f]                  Upon information and belief, the Accused Instrumentalities include and/or
causing said second    implement “causing said second session layer to indicate a second identity
session layer to       corresponding to said first unit and said first software components.”
indicate a second
identity               As state above for elements [1-c] and [1-d], the Accused Instrumentalities make
corresponding to       use of OSI Layer 5 (i.e., the Session Layer).
said first unit and
said first software
components



                                                   6
            Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 8 of 11




                        Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

 Exemplary claim
                                                  The Accused Instrumentalities
    (Claim 1)

[1-g]                    Upon information and belief, the Accused Instrumentalities include and/or
causing said first       implement “causing said first and said second session layers to use a common
and said second          session protocol to ensure that traffic belonging to different first sockets in said
session layers to        first software components are directed by traffic intended for said second
use a common             software components to different second sockets in said second software
session protocol to      components uniquely corresponding to said different first sockets, and that traffic
ensure that traffic      belonging to different second sockets in said second software components are
belonging to             directed by traffic intended for said first software components to different first
different first          sockets in said first software components uniquely corresponding to said
sockets in said first    different second sockets.”
software
components are           As state above for elements [1-c] and [1-d], the Accused Instrumentalities make
directed by traffic      use of OSI Layer 5 (i.e., the Session Layer) and include features that allow
intended for said        “session persistence:”
second software
components to
different second
sockets in said
second software
components
uniquely
corresponding to
said different first
sockets, and that
traffic belonging to
different second
sockets in said
second software
components are
directed by traffic
intended for said
first software
                         (https://www.youtube.com/watch?v=zz8CsMAMi9g).
components to
different first          NetMotion’s products have sockets. (The patent defines “socket” to be : “A
sockets in said first    terminal point for communication represented by a socket handle in the socket-
software                 API.” In addition, Wikipedia defines socket-API as follows: “The application
components               programming interface (API) that programs use to communicate with the
uniquely                 protocol stack, using network sockets, is called a socket API.”)
corresponding to
said different           “The Mobility server enforces a per-client limit on the number of allocated
second sockets           sockets and it disconnects any client that exceeds the limit. Two warning events


                                                      7
            Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 9 of 11




                       Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

 Exemplary claim
                                                  The Accused Instrumentalities
    (Claim 1)
                        are logged as a client approaches the socket limit, and an error is logged when
                        the client exceeds the limit.”
                        http://help.netmotionsoftware.com/support/docs/
                        mobilityxg/1100/help/mobilityhelp.htm#page/Mobility%20Server/trouble.12.51.
                        html
                        In addition, NetMotion’s U.S. Patent 7,644,171 describes Mobility (NetMotion’s
                        product) architecture as having “a socket API 206 used to interface with one or
                        more conventional network applications 208.”

[1-h]                   Upon information and belief, the Accused Instrumentalities include and/or
providing said first    implement “providing said first unit with one or more first communications
unit with one or        hardware with associated drive routines adapted to different communications
more first              networks.”
communications
hardware with           The Accused Instrumentalities are installed on units with one or more
associated drive        communications hardware with associated drivers adapted to different networks.
routines adapted to
different               For example, as shown below, a tablet with the software installed on it can
communications          communicate with at least WiFi networks and cellular networks, which
networks                necessarily means that the units include the appropriate hardware and drivers.

                        See, e.g. (server in blue):




                        (https://www.youtube.com/watch?v=zz8CsMAMi9g).



                                                      8
           Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 10 of 11




                       Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

Exemplary claim
                                                The Accused Instrumentalities
   (Claim 1)

[1-i]                   Upon information and belief, the Accused Instrumentalities include and/or
in the event of said    implement “in the event of said first unit switching from said first
first unit switching    communications network to a third communications network, causing said first
from said first         session layer to maintain said communication between said first unit and said
communications          second unit by selecting necessary first communications hardware and drive
network to a third      routines for said third communications network.”
communications
network, causing        The Accused Instrumentalities maintain communications between a first unit
said first session      (e.g., a user’s laptop, tablet, mobile phone, smartphone, or other mobile device)
layer to maintain       and a second unit (e.g., a company’s server) when the first unit switches between
said                    networks:
communication
between said first
unit and said
second unit by
selecting necessary
first
communications
hardware and drive
routines for said
third
communications
network




                        (https://www.youtube.com/watch?v=zz8CsMAMi9g).

                        As state above for elements [1-c] and [1-d], the Accused Instrumentalities make
                        use of OSI Layer 5 (i.e., the Session Layer) and include features that allow
                        “session persistence.”

                        For such a feature to work, it is thus necessary that “communication between said
                        first unit and said second unit by selecting necessary first communications
                        hardware and drive routines for said third communications network.”

[1-j]                   Upon information and belief, the Accused Instrumentalities include and/or
causing said second     implement “causing said second session layer to retain said second identity
session layer to        during the switching of said first unit from said first communications network to
retain said second      said third communications network.”


                                                     9
           Case 6:21-cv-00759-ADA Document 1-3 Filed 07/23/21 Page 11 of 11




                       Claim Chart of U.S. Pat. No. 7,797,437 (“the ’437 Patent”)

 Exemplary claim
                                                The Accused Instrumentalities
    (Claim 1)
identity during the     As state above for elements [1-c] and [1-d], the Accused Instrumentalities make
switching of said       use of OSI Layer 5 (i.e., the Session Layer) and include features that allow
first unit from said    “session persistence.”
first
communications
network to said
third
communications
network




                                                    10
